             Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 1 of 11

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

Pasita Gilmore                                  *
6301 Southern Avenue
Capital Heights, MD 20743                       *

                 Plaintiff                      *

Vs.                                             *       Civil Action Number:

ZARA                                            *
2002 Annapolis Mall Road
Annapolis, MD 21401                             *

Jane Doe Employee                               *
2002 Annapolis Mall Road
Annapolis, MD 21401                             *

                 Defendant                      *

*        *       *       *      *       *       *       *        *     *       *       *

                                            COMPLAINT
    Plaintiff, Pasita Gilmore, (hereinafter called "Plaintiff"), by and through his attorneys Kemet
Hunt Law Group, Inc., and Hughie D. Hunt, Esq., hereby petitions the Court and states the
following:
                                PART ONE – THE PARTIES
      1. During all relevant times in this Complaint, Plaintiff, Pasita Gilmore, was and is still a
         resident of Capital Heights in the State of Maryland;
      2. Plaintiff is currently a 33-year-old black female resident of Capital Heights in the amount
         of $5,000,000.00 compulsory damages, jointly and severally against all Defendants, and
         punitive damages in the amount of $5,000,000.00 plus interest, pre-judgment interest,
         post-judgment interest, attorney’s fees and costs, and Plaintiff petitions the Court to enjoin
         Defendants from any further or similar unlawful or unconstitutional acts as were committed
         against Plaintiffs as mentioned herein. and Plaintiff petitions the Court to enjoin
         Defendants from any further or similar unlawful or unconstitutional acts as were committed
         against Plaintiffs as mentioned herein., Maryland;
      3. At all times relevant to the complaint, the Plaintiff was young black female with a dark
         complexion;
      Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 2 of 11

4. Defendant Zara was providing retail services and selling consumer goods in the Anne
   Arundel County Maryland and throughout the state of Maryland and nationwide;
5. Defendant Jane Doe was at all times relevant in the complaint employed by the Price
   Defendant ZARA as a store manager and at all times relevant was acting with scope of her
   employment and at the direction of Defendant Zara;
6. Under the Doctrine of Respondeat Superior, Defendant Zara, is responsible for all the acts
   of its employee, Jane Doe;


                    PART TWO – JURISDICTION AND VENUE
7. This Court has jurisdiction to entertain all claims;
8. This is, in part, and action to redress the deprivations under color of statute, ordinance,
   regulation, custom, or usage of a right, privilege, and immunity secured to the Plaintiff by
   the Fourth, Fifth, and Fourteenth Amendments to the Constitution of the United States, 42
   U.S.C. 1983 and 1988, and arising under the laws, statutes and Constitution of the United
   States of America. Plaintiff hereby invokes the pendant (supplemental) jurisdiction of this
   Honorable court Pursuant to 5-304 of the Courts and Judicial Proceedings Article of the
   Annotated Code of Maryland;
9. The jurisdiction of this Court is invoked under 28 U.S.C. 1331, 1343(1), (2), (3) and (4),
   this being an action authorized by law to redress the deprivations under color of state law,
   statute. ordinance, regulation, custom and usage of a right privilege, and immunity secured
   to the Plaintiff by the Fourth, Fifth and Fourteenth Amendments of the Constitution of the
   United States, and 42 U.S.C. 1981 182 1983 and 1988;
10. Venue is proper under 28 U.S.C. 1391;


             PART THREE – UNDERLYING FACTUAL ALLEGATIONS
11. On December 7, 2017, the ZARA, located at Annapolis Mall, the Plaintiff and a Friend
   were shopping in the store
12. The Plaintiff purchased over $700 worth of items from the ZARA store obtained a receipt
   and then attempted the leave the store;
13. Jane Doe employee followed the Plaintiff the entire time in the store;
14. The Plaintiff was targeted by the Defendant's on account of her race being a young black
   female;
      Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 3 of 11

15. Despite the Plaintiff leaving the store, the Defendant's detained her and called to the police
   accusing the Plaintiff of theft of the items.
16. Despite the Plaintiff having a receipt, the Defendants refused to allow her to return her
   items at the store;
17. The Defendants have banned the Plaintiff from entering the ZARA.
18. The Defendants targeted the Plaintiff because of her race and humiliated the Plaintiff by
   having her held as if she was a criminal. Humiliating the Plaintiff in front of her two year
   old December 7th, 2017, the Plaintiff was detained at the retail store of ZARA solely for
   shopping while black in a predominantly white shopping mall;
19. The Plaintiff was targeted because of her race by the Defendants, seeking to convict her
   for a crime the Defendants knew and or should have known she did not commit;
20. Despite knowing that the Plaintiff did not steal any items from the store and despite paying
   the cashier for all their items, Defendant followed the Plaintiff through the store and
   profiling the Plaintiff;
21. After the Plaintiff paid for items, Jane Doe Employee continued follow and harass Plaintiff
   accusing of stealing from the store;
22. The Plaintiff had spent over $700 in the store and had receipts for the items;
23. Despite showing the receipts to Jane Doe Employee and giving her license and all of the
   items she had; the Plaintiff was detained and the Police were called;
24. The Defendants called the police and the Plaintiff was searched and detained on the spot
   without cause or justification;
25. After illegally searching the Plaintiff’s body and person, the Plaintiff was allowed to leave
   because she in fact had purchased all the items in her possession;
26. The Plaintiff never visited the dressing room that day and Jane Doe Employee followed
   her the entire time;
27. Despite demanding to return the items, the Defendants refused to allow the return of the
   purchased items;
                                PART FOUR – COUNTS
                     COUNT ONE – Federal Civil Rights Violation
28. Plaintiff adopts and incorporates by reference, the allegations contained in paragraphs 1
   through 27;
29. During all times mentioned herein, all Defendants, separately and in concert, engaged in
   illegal conduct herein mentioned, to the injure the Plaintiff, causing serious mental and
      Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 4 of 11

   psychological damage, thereby depriving him of his existing and clearly established rights,
   privileges and immunities secured to him by the Fourth, Fifth, and Fourteenth Amendments
   to the Constitution of the United States and the laws of the United States, under
   circumstances in which no reasonable officer, officers supervisor or county government
   would have failed to realize that such activity constituted a violation of the Plaintiff’s
   rights;
30. Defendants wrongful conduct consists of individual acts of               false arrest, false
   imprisonment, improper supervision, use of unreasonable force and failure to follow proper
   police protocol upon approaching a citizen, failure to use appropriate force, failure to take
   appropriate and reasonable steps which would reasonably have prevented the need to use
   force in the first place, failure to adequately assess the need to use force, failure to
   adequately assess the need for self-defense, and failure to carry out proper police procedure
   and protocol, which were visited on plaintiff, by Defendants, acting under color of law.
   These acts of violence, while carried out under control of law, have no justification or
   excuse in law, and are gratuitous, illegal, improper, objectively unreasonable, and unrelated
   to any activity in which police officers may appropriately and legally engage in the course
   of protecting persons or property, or ensuring civil order;
31. The act alleged herein violated clearly established constitutional rights of the Plaintiff and
   were not objective or reasonable, and were done under circumstances in which no
   reasonable officer would fail to realize that his or her conduct was a violation of the
   Plaintiff’s rights;
32. All Defendant had actual knowledge, or in the reasonable and diligent exercise of their
   duties should have known, that the aforesaid acts of each of the respective Defendants were
   against the laws of the United States, State of Maryland;
33. All Defendants acted negligently, wantonly recklessly, and with deliberate indifference,
   including failure to properly supervise and failure to intervene therein, to prevent the
   aforesaid violations and protect the Plaintiff’s clearly established and then-existing rights,
   under the laws and Constitution of the United States, State of Maryland;
34. All Defendants, individually and in concert with each other, acted outside the scope of their
   jurisdiction and without authority of law, and particularly all names Defendants, acting
   individually and in concert, acted willfully, knowingly, and purposely with specific intent,
   to deprive the Plaintiff of their rights, privileges, and immunities secured to them by the
   Constitution of the United States, including, but not limited to, the following: freedom from
      Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 5 of 11

   illegal detention or imprisonment; freedom from unreasonable force; freedom from
   physical abuse, coercion and intimidation; the right to due process; the right to life; the
   right to liberty; and the right to property. All of these rights are secured to the Plaintiff, by
   the provisions of the Fourth, Fifth and Fourteenth Amendments to the Constitution of the
   United States, and by Title 42 U.S.C. 1981, 1982, 1983 and 1988; and by Title U.S.C. 245;
35. The acts alleged herein were intentionally performed, without legal justification or excuse,
   but with malice and an evil or rancorous motive influence by hate, the purpose being to
   deliberately and willfully injure Plaintiff;
36. As a direct and proximate result of the aforesaid acts of all Defendants, Plaintiff endured
   substantial pain and suffering and will have future mental anguish, loss of work, wages and
   property, and will have future medical care and treatment;
37. As a direct and proximate result of the aforesaid acts of all Defendants, Plaintiff was falsely
   arrested, falsely imprisoned, maliciously prosecuted, battered, and suffered loss of work
   and psychological damages;
   WHEREFORE, Plaintiff demands judgment against all Defendants, individually and in
their capacity as agents of Defendant, Zara in the amount of $5,000,000.00 compulsory
damages, jointly and severally against all Defendants, and punitive damages in the amount of
$5,000,000.00 plus interest, pre-judgment interest, post-judgment interest, attorney’s fees and
costs, and Plaintiff petitions the Court to enjoin Defendants from any further or similar
unlawful or unconstitutional acts as were committed against Plaintiffs as mentioned herein.
and Plaintiff petitions the Court to enjoin Defendants from any further or similar unlawful or
unconstitutional acts as were committed against Plaintiffs as mentioned herein.


                    COUNT TWO – MARYLAND CIVIL RIGHTS
38. Plaintiff adopts and incorporates by reference the allegations contained in paragraphs 1
   through 37 as if fully alleged herein;
39. This is, in part, an action to redress the deprivation under color of statute, ordinance,
   regulation, custom, or usage of a right, privilege, and immunity secured to the Plaintiff by
   the Declaration of Rights of the Constitution of the United States of America, State of
   Maryland, including but not limited to Articles 2, 19, 24, 26, and arising under the laws
   and statutes of the United States of America, State of Maryland;
40. During all relevant times mentioned herein, all defendants, separately and in concert,
   engaged in the illegal conduct herein mentioned, to the injury of the Plaintiff to deprive the
      Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 6 of 11

   Plaintiff his the existing and clearly established rights, privileges, and immunities secured
   to him by the Declaration of Rights of the Constitution of the United States of America,
   State of Maryland, including but not limited to Articles 2, 19, 24 and 26 and arising under
   the laws and statutes of the United States of America, State of Maryland;
41. Defendant State of Maryland, Baltimore city and Baltimore City Police Department are
   being sued, in part, because it negligently hired and negligently trained the Defendant
   Police Officers, without which negligence all other Defendants would not have harmed or
   injured the Plaintiff;
42. All Defendants acting under color of law, have subjected the Plaintiff to conduct consisting
   of use of unreasonable, unnecessary, excessive force, inhumanity, harassment,
   embarrassment, humiliation and police misconduct and false imprisonment, in denial of
   rights, privileges and immunities guaranteed to the Plaintiff, by the Constitution of the
   United States of America, State of Maryland;
43. This conduct consisted of individual acts of police misconduct, police brutality, false
   arrest, false imprisonment, improper supervision, failure to adequately assess the need to
   use force, failure to adequately assess the need for self-defense, and failure to carry out
   proper police procedure and protocol, all of which were visited on the Plaintiff by the
   Defendants, agents and employees of Defendant State of Maryland, Baltimore City, and
   Baltimore City Police Department acting under color of law have no justification or excuse
   in law, and constitute gratuitous, illegal, improper objectively unreasonable, and unrelated
   to any activity in which police officers may appropriately and legally engage in the court
   of protecting person or property, or ensuring civil order;
44. The acts herein violated clearly established constitutional rights of the Plaintiff and were
   not objective, reasonable, nor were the acts done under circumstances in which a
   reasonable officer would fail to realize that his or her conduct was a violation of the
   Plaintiff’s right;
45. All Defendants had actual knowledge or in the reasonable and diligent exercise of their
   duties should have known, or the aforesaid, acts of each of the respective Defendants, as
   they were all involved in the illegal arrest and acts of terrorizing the Plaintiff;
46. All Defendants acted negligently, wantonly recklessly, and with deliberate indifference,
   including failure to properly supervise and failure to intervene therein, to prevent the
   aforesaid violations and protect Plaintiff’s clearly established and then-existing rights,
   under the laws and Constitution of the United States;
         Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 7 of 11

   47. All Defendants, individually and in concert with each other, acted outside the scope of their
       jurisdiction and without authority of law, and particularly all named Defendants, acting
       individually and in concert, acted willingly, knowingly, and purposely with specific intent
       to deprive the Plaintiff of his rights, privileges, and immunities secured to him by the
       Constitution of the United States, including, but not limited to, the following: freedom from
       illegal detention or imprisonment; freedom from unreasonable force; freedom from
       physical abuse, coercion, and intimidation; the right to due process; the right to life; the
       right to liberty; and the right to property. All of these rights are secured to the Plaintiff, by
       the provisions of the Fourth, Fifth and Fourteenth Amendments to the Constitution of the
       United States, and by Title 42 U.S.C. 1981, 1982, 1983 and 1988; and by Title U.S.C. 245;
   48. The acts alleged herein were intentionally performed, without legal justification or excuse,
       but with malice and an evil rancorous motive influence by hate, the purpose being to
       deliberately and willfully injure the Plaintiff;
   49. As a direct and proximate result of the aforesaid acts of all Defendant, Plaintiff endured
       substantial pain and suffering and will have mental anguish, loss of work, wages and
       property, and future medical care and treatment, and pain and suffering;
   50. As a direct and proximate result of the aforesaid acts of all Defendants, the Plaintiff was
       falsely arrested, falsely imprisoned, battered, and suffered past and future loss of work and
       psychological damage;
   51. All Defendants, individually and in concert with each other, acted outside the scope of their
       jurisdiction and without authority of law, and particularly all named Defendants, acting
       individually and in concert, acted willfully, knowingly, and purposely with the specific
       intent to deprive the Plaintiff of his rights, privileges, and immunities secured to him by
       the Constitution of the United States, including but not limited to, the following: freedom
       from illegal detention or imprisonment; freedom from malicious prosecution, freedom
       from unreasonable force; freedom from physical abuse, coercion, and intimidation; the
       right to due process; the right to life; the right to liberty; and the right to property. All of
       these rights are secured to the Plaintiffs, by the provisions of the Fourth, Fifth and
       Fourteenth Amendments to the Constitution of the United States, and by Title 42 U.S.C.
       1983 and 1988; and by Title U.S.C. 245
   WHEREFORE, Plaintiff demands judgment against all Defendants, individually and in their
capacity as agents of Defendant, Zara in the amount of $5,000,000.00 compulsory damages,
jointly and severally against all Defendants, and punitive damages in the amount of $5,000,000.00
          Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 8 of 11

plus interest, pre-judgment interest, post-judgment interest, attorney’s fees and costs, and Plaintiff
petitions the Court to enjoin Defendants from any further or similar unlawful or unconstitutional
acts as were committed against Plaintiffs as mentioned herein. and Plaintiff petitions the Court to
enjoin Defendants from any further or similar unlawful or unconstitutional acts as were committed
against Plaintiffs as mentioned herein.


                               COUNT THREE – NEGLIGENCE
   52. Plaintiffs adopt and incorporate by reference, the allegations contained in paragraphs 1
       through 51 of this Complaint as if they fully alleged herein;
   53. All of these rights which were violated by all Defendants were secured to the Plaintiff by
       the provisions of the Fourth, Fifth and Fourteenth Amendments to the Constitution of the
       United States, and Title 42 U.S.C., and by Title 18 U.S.C. 245;
   54. During all relevant times mentioned herein, all Defendants, individually and in concert,
       engaged in the illegal conduct herein mentioned, to injure, arrest and deny the Plaintiff his
       then existing and clearly established rights, privileges, and immunities secured to him by
       the Declaration of Rights of the Constitution of the United States of America, State of
       Maryland, including but not limited to, Articles 2, 19, 24, and 26 rising under the laws and
       statues of the United States of America, state of Maryland;
   55. Defendants jointly and severally had a duty to act with reasonable care so as not harm,
       injure or wrongfully interfere with the Plaintiff on or about December 7th, 2017;
   56. Defendants breached their duty by unreasonable causing all Defendant Police Officers to
       wrongfully harm the Plaintiff without case and without any justification;
   57. Defendants jointly and severally breached their duty to act peacefully and safely for the
       care of the Plaintiff, citizen of the United States, which breach of duty was the proximate
       cause of the Plaintiff’s serious injuries;
   WHEREFORE, Plaintiff demands judgment against all Defendants, individually and in their
capacity as agents of Defendant, Zara in the amount of $5,000,000.00 compulsory damages,
jointly and severally against all Defendants, and punitive damages in the amount of $5,000,000.00
plus interest, pre-judgment interest, post-judgment interest, attorney’s fees and costs, and Plaintiff
petitions the Court to enjoin Defendants from any further or similar unlawful or unconstitutional
acts as were committed against Plaintiffs as mentioned herein.
          Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 9 of 11

                 COUNT FOUR – NEGLIGENT HIRING AND TRAINING
   58. Plaintiffs adopt and incorporate by reference, the allegations contained in paragraphs 1
       through 57 of this Complaint as if they fully alleged herein;
   59. All of these rights which were violated by all Defendants were secured to Plaintiffs by the
       provisions of the Fourth, Fifth and Fourteenth amendments to the Constitution of the
       United States, and by Title 42 U.S.C. 1983 and 1988; and by Title 18 U.S.C. 245;
   60. During all relevant times mentioned herein, all Defendants, individually and in concert,
       engaged in the illegal conduct herein mentioned, to injure the Plaintiff and to deprive the
       Plaintiff of his then existing and clearly established rights, privileges, and immunities
       secured to them by the Declaration of Rights of the Constitution of the United States of
       America, State of Maryland, including but not limited to Articles 2, 19, 24 and 26 and
       arising under the laws and statutes of the United States of America, State of Maryland;
   61. Defendant ZARA had a duty to act with reasonable care in hiring and training its
       employees, so as to not harm or cause harm to citizens such as Plaintiff, in the exercise of
       their right to commerce, prior to wrongful interference and injury of the Plaintiff, on or
       about December 7, 2017;
   62. Defendant ZARA was the proximate cause of the injuries to the Plaintiff;
   63. The pain and suffering of the Plaintiff and the humiliation of being accused of stealing
       without basis and solely being accused by being a young black female would not have
       happened had it not been for the gross negligent hiring and training of the Defendant’s
       Zara’s employees
   64. These Defendant breached its duty to act peacefully and safely for the care of the Plaintiff,
       a citizen of the State of Maryland, which breach of duty was the proximate cause of the
       Plaintiff's serious mental anguish and suffering;
   WHEREFORE, Plaintiff demands judgment against all Defendants, individually and in their
capacity as agents of Defendant, Zara in the amount of $5,000,000.00 compulsory damages,
jointly and severally against all Defendants, and punitive damages in the amount of $5,000,000.00
plus interest, pre-judgment interest, post-judgment interest, attorney’s fees and costs, and Plaintiff
petitions the Court to enjoin Defendants from any further or similar unlawful or unconstitutional
acts as were committed against Plaintiffs as mentioned herein. and Plaintiff petitions the Court to
enjoin Defendants from any further or similar unlawful or unconstitutional acts as were committed
against Plaintiffs as mentioned herein.
         Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 10 of 11

                  COUNT SIX - FALSE IMPRISONMENT AND ARREST
   65. Plaintiff adopts and incorporate by reference, the allegations contained in paragraphs 1
       through 64 of this Complaint as if they fully alleged herein;
   66. Defendants intentionally restricted the freedom and movement of the Plaintiff who was
       aware of the restriction and did not consent;
   67. As a result of the Defendants’ false imprisonment, the Plaintiff suffered pain and suffering,
       harm and emotional distress;
   WHEREFORE, Plaintiff demands judgment against all Defendants, individually and in their
capacity as agents of Defendant, Zara in the amount of $5,000,000.00 compulsory damages, jointly
and severally against all Defendants, and punitive damages in the amount of $5,000,000.00 plus
interest, pre-judgment interest, post-judgment interest, attorney’s fees and costs, and Plaintiff
petitions the Court to enjoin Defendants from any further or similar unlawful or unconstitutional
acts as were committed against Plaintiffs as mentioned herein. and Plaintiff petitions the Court to
enjoin Defendants from any further or similar unlawful or unconstitutional acts as were committed
against Plaintiffs as mentioned herein.
            VIOLATION OF MARYLAND CONSUMER PROTECTION ACT

   68. Plaintiff adopts and incorporate by reference, the allegations contained in paragraphs 1
       through 67 of this Complaint as if they fully alleged herein;
   69. Plaintiff is a Consumer and Defendants are Merchants as those terms are defined in
       Maryland’s Consumer Protection Act;
   70. The MCPA prohibits unfair or deceptive trade practices including false, or falsely
       disparaging or misleading oral or written statement, visual description, or other
       representation of any kind which has the capacity, tendency or effect of deceiving or
       misleading    consumers;     and   deception,    fraud,   false    pretense,   false   promise,
       misrepresentation, or knowing concealment, suppression or omission of any material fact
       with the intent that a consumer rely on the same in connection with the promotion or sale
       of any consumer service;
   71. In violation of the MCPA, Defendants, engaged in acts and practices, made false and/or
       misleading statements, knowingly concealed, suppressed, and/or omitted material facts to
       the Plaintiff in a material way, as alleged throughout this Complaint;
   72. Defendant knew or should have known that these false, deceptive and misleading actions,
       representations and omissions had the capacity, tendency, or effect of deceiving or
       misleading the Plaintiff, and did in fact deceive the Plaintiff;
         Case 8:19-cv-03494-TDC Document 1 Filed 12/06/19 Page 11 of 11

    73. In reliance upon Defendant’s false deceptive and misleading actions, Plaintiff agreed to
        purchase the Property from the Defendant for $40,000.00;
    74. Plaintiff, as vulnerable consumers, acted reasonably and justifiably in their reliance upon
        the actions and representations and omissions of Defendant;
    75. Defendant should have known that Plaintiff would have never agreed to pay for the mobile
        home in full if Defendant did not provide the title to the mobile home;
    76. As a direct and proximate result of Defendant’s unfair and deceptive acts and practices,
        Plaintiff suffered actual damages, which include, without limitation, to interest in the
        subject property, rent paid, and other expenses;

          WHEREFORE, Plaintiff, demand judgment against the Defendants in the amount of

 $5,000,000.00 compulsory damages, jointly and severally against all Defendants, and punitive

 damages in the amount of $5,000,000.00 plus interest, pre-judgment interest, post-judgment

 interest, attorney’s fees and costs, and Plaintiff petitions the Court to enjoin Defendants from any

 further or similar unlawful or unconstitutional acts as were committed against Plaintiffs as

 mentioned herein. and Plaintiff petitions the Court to enjoin Defendants from any further or

 similar unlawful or unconstitutional acts as were committed against Plaintiff as mentioned herein.

                                              Respectfully submitted,

                                              KEMET HUNT LAW GROUP, INC.

                                              /s/ Hughie D. Hunt
                                              Hughie D. Hunt, Esq.
                                              HDH15030
                                              5000 Sunnyside Avenue, Suite 101
                                              Beltsville, MD 20705
                                              (301) 982.0888
                                              Attorney for Plaintiff
                                              hhunt@kemethuntlaw.com

                              PRAYER FOR JURY TRIAL
        Comes now, Plaintiff, by and through her attorney, Hughie D. Hunt, Esq, and respectfully
requests a jury trial.
                                              /s/ Hughie D. Hunt
                                              Hughie D. Hunt, Esq.
